DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/256,540 filed on December 28th, 2020. Claims 1-15 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of application CN 2018 1071 4182.7 filed on June 29th, 2018. A certified copy was received on December 28th, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 28th, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 6,764,425), hereinafter Lee.

Regarding Claim 1, Lee teaches a transmission (Fig. 2a, “powertrain” 110), comprising: 
a first planetary gear mechanism (“planetary gear set” 130), wherein the first planetary gear mechanism (130) comprises a first sun gear (132), a first planetary gear (137, 138), a first planet carrier (136), and a first ring gear (134); 
a second planetary gear mechanism (“planetary gear set” 150), wherein the second planetary gear mechanism (150) comprises a second sun gear (152), a second planetary gear (157), a second planet carrier (156), and a second ring gear (154), and the second planet carrier (156) is connected to an output end (“final drive mechanism” 16) of the transmission (110); 
an input shaft (“input shaft” 17), wherein the input shaft (17) is connected to the first sun gear (132); 
an intermediate shaft (see Examiner Fig. 1 below), wherein the first ring gear (134) is connected to the intermediate shaft (see Examiner Fig. 1), and the intermediate shaft is connected to the second sun gear (152); 
a first synchronizer (“braking synchronizer” 165), wherein the first synchronizer (165) secures the first planet carrier (136) to a housing (“transmission housing” 180) of the transmission or connects the first planet carrier (136) to the first sun gear (132); and 
a second synchronizer (“braking synchronizer” 170), wherein the second synchronizer (170) secures the second ring gear (154) to the housing (180) of the transmission or connects the second ring gear (154) to the first ring gear (134).

    PNG
    media_image1.png
    293
    670
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 2a of Lee

Regarding Claim 2, Lee teaches the transmission according to claim 1, 
wherein the output end (Fig. 2a, 16) of the transmission comprises an output gear (“output shaft” 19), and 
the output gear (19) is connected to the second planet carrier (156).  

Regarding Claim 3, Lee teaches the transmission according to claim 2, 
wherein the output gear (Fig. 2a, 19) is sleeved outside the intermediate shaft (see Examiner Fig. 1).  

Regarding Claim 5, Lee teaches the transmission according to claim 1, 
wherein the first planetary gear mechanism (Fig. 2a, 130) is arranged between the first synchronizer (165) and the second planetary gear mechanism (150), and 
the second planetary gear mechanism (150) is arranged between the second synchronizer (170) and the first planetary gear mechanism (130).  

Regarding Claim 6, Lee teaches the transmission according to claim 1, 

the other one (130) is a two-stage planetary gear mechanism (130).  

Regarding Claim 7, Lee teaches the transmission according to claim 1, further comprising 
a driving gear (Fig. 2a, 124), an idle gear (127), and a driven gear (122), 
wherein the driving gear (124) is engaged with the idle gear (127), 
the idle gear (127) is engaged with the driven gear (122), and 
the driven gear (122) is connected to the input shaft (17).  

Regarding Claim 12, Lee teaches a power-driven system, comprising: 
a driving motor (Fig. 2a, “engine” 12); and 
a transmission (110), 
wherein the transmission (110) comprising: 
a first planetary gear mechanism (130), wherein the first planetary gear mechanism (130) comprises a first sun gear (132), a first planetary gear (137, 138), a first planet carrier (136), and a first ring gear (134); 
a second planetary gear mechanism (150), wherein the second planetary gear mechanism (150) comprises a second sun gear (152), a second planetary gear (157), a second planet carrier (156), and a second ring gear (154), and the second planet carrier (156) is connected to an output end (16) of the transmission (110); 4 
4850-2987-1829, v.1an input shaft (17), wherein the input shaft (17) is connected to the first sun gear (132); 
an intermediate shaft (see Examiner Fig. 1), wherein the first ring gear (134) is connected to the intermediate shaft (see Examiner Fig. 1), and the intermediate shaft is connected to the second sun gear (152); 
a first synchronizer (165), wherein the first synchronizer (165) secures the first planet carrier (136) to a housing (180) of the transmission (110) or connects the first planet carrier (136) to the first sun gear (132); and 
a second synchronizer (170), wherein the second synchronizer (170) secures the second ring gear (154) to the housing (180) of the transmission (110) or connects the second ring gear to the first ring gear, 
wherein the driving motor (12) and the input shaft (17) are in power coupling connection (see Fig. 2a).  

Regarding Claim 13, Lee teaches the power-driven system according to claim 12, 
wherein the transmission (Fig. 2a, 110) further comprising 
a driving gear (144), an idle gear (147), and a driven gear (142), 
wherein the driving gear (144) is engaged with the idle gear (147), 
the idle gear (147) is engaged with the driven gear (142), and 
the driven gear (142) is connected to the input shaft (17), and 
both the driving motor (12) and the first planetary gear mechanism (130) are arranged on the same side (left side) of the driving gear (144).  

Regarding Claim 14, Lee teaches a vehicle (Background of the Invention - “Passenger vehicles include a powertrain”), comprising the power-driven system according to claim 12.  

Claim 15, Lee teaches a vehicle (see Background of the Invention), comprising the power-driven system according to claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 6,764,425).

Regarding Claim 4, Lee teaches the transmission according to claim 3, 
the output gear (Fig. 2a, 19) is located between the first planetary gear mechanism (130) and the second planetary gear mechanism (150).
The embodiment seen in Fig. 2a does not teach “wherein an axis of the input shaft is coaxial with an axis of the intermediate shaft”.
However, the embodiment seen in Fig. 5a does teach an axis of an input shaft (17) is coaxial with an axis of an intermediate shaft (see Fig. 5a).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to coaxially align the input and intermediate shafts taught by Lee (Fig. 2a) as taught by Lee (Fig. 5a), such that “wherein an axis of the input shaft is coaxial with an axis of the intermediate shaft”, as one of ordinary skill in the art would have recognized that the result of doing so would have been predictable, and have the obvious advantage of providing a shaft arrangement that is rotationally balanced.

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Beck (US 2019/0162274), Puiu (US 8,512,187) and Brehmer (US 10,195,932) listed in the attached "Notice of References Cited" disclose similar transmissions comprising two planetary gear mechanisms related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074.  The examiner can normally be reached on M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659